                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

    DUSTIN STANTON,                                  )
                                                     )
         Plaintiff,                                  )         NO. 3:19-cv-00270
                                                     )
    v.                                               )         JUDGE CAMPBELL
                                                     )         MAGISTRATE JUDGE NEWBERN
    RUBY JOYNER, et al.,                             )
                                                     )
         Defendants.                                 )

                                                   ORDER

         Pending before the Court is a Report and Recommendation from the Magistrate Judge

(Doc. No. 28) recommending the Court deny Defendants’ Motion to Dismiss (Doc. No. 15).

Defendants filed Objections to the Report and Recommendation (Doc. No. 29).

         After a de novo review, and for the following reasons, Defendants’ objections are

OVERRULED and the Report and Recommendation is ADOPTED.                                          Accordingly,

Defendants’ Motion to Dismiss (Doc. No. 15) is DENIED.

                                        I.       BACKGROUND 1

         Plaintiff Dustin Stanton was detained pre-trial at the Davidson County Maximum

Correctional Center (“MCC”). (Doc. No. 1). At the time of the alleged incident, he was in

protective custody. (Id.) On February 24, 2019, Plaintiff was attacked in the recreation yard

by inmate Josh Raines, who was “a disruptive inmate serving disciplinary time with a 15[-year]

sentence waiting on [a] T.D.O.C. bus to take him to prison[.]” (Doc. No. 1) Raines told

Plaintiff, “‘I got you know [sic] you check in bi---,’ meaning protective custody inmate, and



1
        The facts in this section are drawn from the Complaint (Doc. No. 1) and taken as true for purposes of the
motion to dismiss.
started throwing blow after blow.” (Id.) (alteration in original). Raines knocked Stanton

unconscious, injured his face and body, and chipped his teeth. Plaintiff alleges that, “since

November 2018[,] … numerous inmate on inmate assaults have occurred here at MCC …” (Id.)

       Plaintiff states that MCC policies and procedures require officers to separate inmates

with different security statuses during recreation and to allow no more than five inmates in each

recreation area (divided by fences that Plaintiff refers to as “split cages”). (Id.) MCC policies

and procedures also require all inmates to be fully restrained. (Id.) The day Plaintiff was

attacked, all inmates were let out together so that inmates with “plainly … different [security]

status[es]” were grouped together. There were at least thirteen inmates in his area. (Id.)

Plaintiff claims he was fully restrained with leg irons and a belly chain with handcuffs, but

Raines was not wearing leg irons and the handcuffs attached to his belly chain were “loose

enough to easily take off.” (Id.)

       Plaintiff filed this case against Defendant Officers Jennifer Cobbs, Lieutenant Kevin

Cole, and Sergeant Nicholas Pallak under 42 U.S.C. § 1983, claiming Defendants violated his

constitutional rights by failing to protect him from a violent assault by another inmate. 2

Defendants moved to dismiss for failure to state a claim and qualified immunity. In the Report

and Recommendation, the Magistrate Judge recommended the Court deny Defendants’ Motion

to Dismiss. Defendants object to the recommendation of the Magistrate Judge arguing that the

facts do not support a finding of deliberate indifference and plaintiff has not shown the violation

of a clearly established constitutional right.




2
       The Court dismissed Plaintiff’s claims against other defendants on initial review pursuant to
28 U.S.C. §§ 1915(e)(2) and 1915A. (Doc. No. 5).

                                                 2
                                 II.     STANDARD OF REVIEW

        Under 28 U.S.C. § 636(b)(1) and Local Rule 72.03(b)(3), a district court reviews de

novo any portion of a report and recommendation to which a specific objection is made. United

States v. Curtis, 237 F.3d 598, 603 (6th Cir. 2001). General or conclusory objections are

insufficient. See Zimmerman v. Cason, 354 F. App’x 228, 230 (6th Cir. 2009). Thus, “only

those specific objections to the magistrate’s report made to the district court will be preserved

for appellate review.” Id. (quoting Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373

(6th Cir. 1987)). In conducting the review, the court may “accept, reject, or modify, in whole

or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1)(C).

        In deciding a motion to dismiss under Rule 12(b)(6), a court must take all the factual

allegations in the complaint as true. Ashcroft v. Iqbal, 556 U.S. 662 (2009). To survive a motion

to dismiss, a complaint must contain sufficient factual allegations, accepted as true, to state a

claim for relief that is plausible on its face. Id. A claim has facial plausibility when the plaintiff

pleads facts that allow the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged. Id. In reviewing a motion to dismiss, the Court construes the complaint

in the light most favorable to the plaintiff, accepts its allegations as true, and draws all

reasonable inferences in favor of the plaintiff. Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th

Cir. 2007). Because Plaintiff proceeds pro se, the Court construes his filings “liberally” and

holds his complaint “to less stringent standards than formal pleadings drafted by lawyers[.]”

Erickson v. Pardus, 551 U.S. 89, 94 (2007).




                                                  3
                                          III.    ANALYSIS

A. Plaintiff Has Plausibly Alleged Deliberate Indifference

          The Eighth Amendment imposes on prison officials “an affirmative duty to protect

inmates from violence perpetrated by other prisoners.” Wilson v. Yaklich, 148 F.3d 596, 600

(6th Cir. 1998). Pretrial detainees are entitled to the same Eighth Amendment rights as other

inmates under the Fourteenth Amendment’s due process clause. Miller v. Calhoun Cty., 408

F.3d 803, 812 (6th Cir. 2005) (“Although the Eighth Amendment’s protections apply

specifically to post-conviction inmates, the Due Process clause of the Fourteenth Amendment

operates to guarantee those same protections to pretrial detainees as well.”)

          The Constitution requires prison officials to “take reasonable measures to guarantee the

safety of the inmates.” Farmer v. Brennan, 511 U.S. 825, 832 (1994) (quoting Hudson v.

Palmer, 468 U.S. 517, 526–27 (1984)). “[A] prison official may be held liable under the Eighth

Amendment . . . only if he knows that inmates face a substantial risk of serious harm and

disregards that risk by failing to take reasonable measures to abate it.” Id. at 847. A plaintiff

must show that the risk of harm is sufficiently serious, an objective inquiry, and that prison

officials acted with “deliberate indifference” to inmate health or safety, a subjective inquiry. Id.

at 834.

          Defendants argue the Magistrate Judge erred in determining Plaintiff pleaded sufficient

facts to satisfy the subjective portion of the inquiry – “deliberate indifference.” At the pleading

stage, plaintiffs must allege that: “(1) ‘the official being sued subjective perceived facts from

which to infer a substantial risk to the prisoner,’ (2) the official ‘did in fact draw the inference,’

and (3) the official ‘then disregarded the risk.’” Richko v. Wayne Cty., 819 F.3d 907, 915 (6th

Cir. 2016) (quoting Rouster v. Cty. of Saginaw, 749 F.3d 437, 446 (6th Cir. 2014)).


                                                  4
        Defendants argue that general awareness of policies requiring segregation and

awareness of inmate altercations is insufficient to support a plausible inference that Defendants

acted with deliberate indifference because there is no allegation that Defendants were aware

that failure to comply with the segregation policies created a risk of violence toward Plaintiff.

Defendants also argue that that inmate-on-inmate assaults are not alleged to have occurred

under identical circumstances – i.e. during recreation time, when too many inmates were in a

shared space, between inmates who should have been separated because of their different

statuses.

        At the pleading stage, the Court’s task is to determine only if Plaintiff “is entitled to

offer evidence to support [his] claims[,]” not whether he “will ultimately prevail” by proving

facts alleged. Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511 (2002). Plaintiff need only plead

facts sufficient to raise a plausible inference that Defendants acted with deliberate indifference.

See Ashcroft, 556 U.S. 662.

        Plaintiff has alleged Defendants were aware of the following facts: (1) Plaintiff was in

protective custody; (2) Raines was known to be disruptive and was serving disciplinary time;

(3) MCC regulations required inmates to be restrained; (4) MCC regulations required inmates

with different security status to be segregated; (5) MCC regulations allowed only five inmates

in a recreation area; (6) when the attack occurred, all of the inmates were in the same recreation

area without regard to security status; (7) thirteen inmates were in one recreation area; (8)

Plaintiff was restrained with leg irons, a belly chain and handcuffs; and (8) Raines was not

wearing leg irons and the handcuffs attached to his belly chain were loose. These allegations

are sufficient to support a plausible inference that Defendants knew Plaintiff faced a substantial

risk of serious harm and disregarded the risk. See Farmer, 511 U.S. at 842 (“Whether a prison


                                                5
official had the requisite knowledge of a substantial risk is a question of fact subject to

demonstration in the usual ways, including inference from circumstantial evidence, and a

factfinder may conclude that a prison official knew of a substantial risk from the very fact that

the risk was obvious.”).

B. Plaintiff’s Constitutional Rights Were Clearly Established

       Defendants have raised the defense of qualified immunity. “The qualified immunity

doctrine shields government officials performing discretionary functions from civil liability

unless their conduct violates clearly established rights.” Quigley v. Thai, 707 F.3d 675, 680 (6th

Cir. 2013). To survive a motion to dismiss on qualified immunity grounds, the complaint “must

allege facts that ‘plausibly mak[e] out a claim that the defendant’s conduct violated a

constitutional right that was clearly established law at the time, such that a reasonable officer

would have known that his conduct violated that right.” Cahoo v. SAS Analytics Inc., 912 F.3d

887, 907 (6th Cir. 2019) (alteration in original) (quoting Courtright, 839 F.3d 513, 518 (6th Cir.

2016)). “It is generally inappropriate for a district court to grant a 12(b)(6) motion to dismiss

on the basis of qualified immunity.” Courtright, 839 F.3d at 518. “Although an officer’s

entitlement to qualified immunity is a threshold question to be resolved at the earliest possible

point, that point is usually summary judgment and not dismissal under Rule 12.” Id. (quoting

Wesley v. Campbell, 779 F.3d 421, 433 (6th Cir. 2015)).

       Defendants argue that the constitutional right at issue is not well established because

“Plaintiff has located no authority from the Supreme Court, the Sixth Circuit, or from any other

court of appeals that addresses the issue of whether an instance of mixed-status recreation

constitutes a violation of a constitutionally protected right.” Defendants also argue that the




                                                6
Magistrate Judge’s reliance on Miller v. Shelby County, 93 F. Supp. 2d 892 (W.D. Tenn. 2000),

is misplaced.

        While Defendants are correct that Miller is not controlling authority, their argument

fails in that it suggests an overly restrictive delineation of the constitutional right at issue. While

courts looks “principally to the law of this circuit and to the Supreme Court” to determine if the

right is clearly established, Perez v. Oakland Cty., 466 F.3d 416, 427 (6th Cir. 2006), “[t]he

operative inquiry is not whether a previous court faced perfectly analogous facts—it is ‘whether

it would be clear to a reasonable officer that his conduct was unlawful in the situation

confronted.’” Cahoo, 912 F.3d at 904. The clearly established right in this case is that prison

officials must “take reasonable measures to guarantee the safety” of prisoners and pretrial

detainees. Hudson, 468 U.S. at 526-27; see also Street, 102 F.3d at 815; Farmer, 811 F.3d at

843.

        Moreover, the Magistrate Judge did not rely on Miller as a case establishing a

constitutional right, but as an example of a factually similar case which applied the Sixth Circuit

and Supreme Court precedent. See Miller, 93 F. Supp. 2d at 897 (“[T]here is no question that

prison officials have an affirmative duty to protect inmates from violence perpetrated by other

prisoners.” (citing Wilson v. Yaklich, 148 F.3d 596, 600 (6th Cir. 1998)).

        Plaintiff has pleaded sufficient facts to allege Defendants did not take reasonable

measures to guarantee his safety when they allowed Plaintiff, an inmate in protective custody,

to recreate with other non-similarly classified inmates (including one known to be “disruptive”

who was serving disciplinary time), in groups larger than allowed by prison policy, while

Plaintiff was restrained to a greater degree than the inmate who attacked him. Accordingly,

Defendants have not shown they are entitled to qualified immunity based on the pleadings.


                                                  7
                              IV.    CONCLUSION

      For the reasons stated above, Defendants’ Objections to the Report and

Recommendation are OVERRULED and the Report and Recommendation (Doc. No. 28) is

ADOPTED. Accordingly, Defendants’ Motion to Dismiss (Doc. No. 15) is DENIED.

      It is so ORDERED.



                                             _______________________________
                                             WILLIAM L. CAMPBELL, JR.
                                             UNITED STATES DISTRICT JUDGE




                                        8
